                            UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF CALIFORNIA

GEORGE MCCLURE,                              1:14-cv-00932-DAD-GSA-PC

               Plaintiff,

       v.

C. K. CHEN, et al.,
                                             ORDER & WRIT OF HABEAS CORPUS
               Defendants.                   AD TESTIFICANDUM
                                      /

George McClure, CDCR # V-00733, a necessary and material witness in a settlement conference
in this case on June 7, 2019, is confined in the California Institution for Men (CIM), in the
custody of the Warden. In order to secure this inmate’s attendance, it is necessary that a Writ of
Habeas Corpus ad Testificandum issue commanding the custodian to produce the inmate before
Magistrate Judge Stanley A. Boone at the U. S. District Court, Courtroom #9, 2500 Tulare
Street, Fresno, California 93721, on Friday, June 7, 2019 at 9:30 a.m.

                              ACCORDINGLY, IT IS ORDERED that:

   1. A Writ of Habeas Corpus ad Testificandum issue, under the seal of this court,
      commanding the Warden to produce the inmate named above to participate in a
      settlement conference at the time and place above, until completion of the settlement
      conference or as ordered by the court.

   2. The custodian is ordered to notify the court of any change in custody of this inmate and is
      ordered to provide the new custodian with a copy of this writ.


                   WRIT OF HABEAS CORPUS AD TESTIFICANDUM

To: Warden, CIM, P. O. Box 128, Chino, California 91708:

WE COMMAND you to produce the inmate named above to testify before Judge
Boone at the time and place above, until completion of the settlement conference or
as ordered by the court. This inmate’s legal property, relevant to the above entitled
case, shall accompany the inmate.

FURTHER, you have been ordered to notify the court of any change in custody of
the inmate and have been ordered to provide the new custodian with a copy of this
writ.


IT IS SO ORDERED.

   Dated:     May 1, 2019                            /s/ Gary S. Austin
                                                UNITED STATES MAGISTRATE JUDGE
